DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 5-8, 10-13, and 16-20 are pending and under examination.
Claims 2, 4, 9, and 14-15 have been canceled.

Response to Amendment
In view of Applicant(s) remarks submitted on 05/20/2021 with respect to the specification object set forth in the Non-Final Rejection mailed on 02/26/2021, the previous specification objection has been withdrawn.
Based on Applicant(s) amended claims received on 05/20/2021, the previous claim objections set forth in the Non-Final Rejection mailed on 02/26/2021 have been withdrawn.
Applicant(s) amendments to the claims have overcome some of the 112(b) rejections previously set forth in the Non-Final Office Action. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks, the previous prior art rejection based on Hansen ‘664 has been modified to address the amended claims (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 10-13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 4-5 refers to “measured data of concentration of a substance of the content”.  This is unclear because “a substance” is defined as “matter of particular or definite chemical constitution”, and it is unclear what Applicant(s) are intending by the phrase “a substance of the content” since, by definition, the substance is content.  In other words, “a substance” defines matter which has a specific composition and specific properties and it is unclear how there can be “a substance of the content” because the content would be the substance.  
Claims 3, 5-8, 10-13, and 17-19 are also rejected by virtue of their dependency from claim 1.

Claim 3 lines 5-7 refers to “control the automatic dispensing machine to perform the dispensing operation that dispenses the second dispensing amount of the diluent into the at least one container”.  Claim 3 is dependent from claim 1.  Claim 1 line 2 refers to “an automatic dispensing machine configured to perform a dispensing operation”.  Furthermore, claim 1 lines 11-13 refer to “control the automatic dispensing machine to perform the dispensing operation that dispenses the first dispensing amount from the at least one container into other containers”.  Claim 1 refers to a single dispensing operation which is defined as dispensing a first dispensing amount from the at least one container into other containers.  However, claim 3 defines another dispensing operation that dispenses a second dispensing amount of a diluent into the at least one container.  It is unclear if only a single dispensing operation is performed, indicated by claim 1, or if a plurality of dispensing operations are performed, indicated by claim 3.  If only a single dispensing operation is performed, then there cannot be a plurality of dispensing operations, and therefore there is not antecedent support for the dispensing operation that dispenses the second dispensing amount of the diluent into the at least one container. A similar rejection is made for claims 10, 11, and 13 with respect to their recitation of “the dispensing operation”.
Claims 10-11 and 12-13 are also rejected by virtue of their dependency from claim 3. 

Claims 5 and 10 recite “a plurality of kinds of other containers”.  The term “kinds” is relative terminology and it unclear what would or would not be considered a “kind” of container (see MPEP 2173.05b).  Would a difference in volume of the container distinguish the kind of container?  Would a plastic or glass distinguish the kind of container?  Would wide or narrow distinguish the kind of container? Would the same brand of a container satisfy this?  
Claims 6, 18 and 19 are also rejected by virtue of their dependency from claim 5.
Claim 11 is also rejected by virtue of its dependency from claim 10.

Claims 7, 12, 16, and 18 refer to “the at least one container comprises a plurality of wells of a microplate”.  Claims 7, 12, 16, and 18 depend from claim 1.  Claim 1 refers to “the at least one controller is configured to … control the automatic dispensing machine to perform the dispensing operation that dispenses the first dispensing amount from the at least one container into other containers”.  Claim 1 may be narrowly interpreted as requiring only a single container that the dispensing operation dispenses the first dispensing amount from.  However, if there is only one container, then there cannot be a plurality of containers, and therefore there is not antecedent support for a plurality of containers.  Accordingly, it is unclear if only a single container that the dispensing operation dispenses the first dispensing amount from is required, indicated by claim 1, or if a plurality of containers that the dispensing operation dispenses the first dispensing amount from is required, indicated by claims 7, 12, 16, and 18.
Claim 8 is also rejected by virtue of its dependency from claim 7.
Claim 13 is also rejected by virtue of its dependency from claim 12.
Claim 17 is also rejected by virtue of its dependency from claim 16.
Claim 19 is also rejected by virtue of its dependency from claim 18.

Claims 8 refers to “each of the plurality of receiving parts”.  Claims 8 is dependent from claims 1 and 7.  Neither of claims 1 or 7 refer to “a plurality of receiving parts”.  Claim 7 refers to “the at least one container comprises a plurality of wells of a microplate”.  It is unclear if “the plurality of receiving parts” of claim 8 are also “the plurality of wells of a microplate” of claim 7.  Furthermore, claim 1 lines 12-13 refers to “perform the dispensing operation that dispenses the first dispensing amount from the at least one container into other containers”.  It is unclear if “the plurality of receiving parts” of claim 8 are also the “other containers” of claim 1.  Accordingly, the breadth of the claim language “each of the plurality of receiving parts” cannot be determined since it is unclear if Applicant(s) are referring to the other containers of claim 1, the plurality of wells of a microplate of claim 7, or another plurality of receiving parts entirely.  

Claims 10 refers to “the other containers include a plurality of kids of other containers including a container of a single-amount of the second dispensing amount and another container of an N-fold amount of the second dispensing amount, and wherein the at least one controller is configured to control the automatic dispensing machine to perform the dispensing operation that dispenses the content separately into each of the plurality of kinds of other containers”.  Claim 10 is dependent from claims 3 and 1. Claim 3 refers to “control the automatic dispensing machine to perform the dispensing operation that dispenses the second dispensing amount of the diluent into the at least one container”.  Claim 1 refers to “control the automatic dispensing machine to perform the dispensing operation that dispenses the first dispensing amount from the at least one container into other containers”.  The second dispensing amount of claim 3 refers to dispensing a diluent into “the at least one container”.  Claim 1 refers to “other containers” with respect to a dispensing operation that dispenses the first dispensing amount from the at least one container to other containers whereas claim 3 refers to a dispensing operation that dispenses the second dispensing amount of diluent into the at least one container.  It is unclear how the controller is configured to control the dispensing machine to perform the dispensing operation that dispenses the content separately into each of the plurality of kinds of other containers, if the plurality of kinds of other containers include a container of a single-amount of the second dispensing amount and another container of an N-fold amount of the second dispensing amount when the second dispensing amount is defined as dispensing diluent into the at least one container. In other words, where are “the other containers” coming from with respect to the second dispensing amount since the second dispensing amount is defined as adding a diluent to the original container? Still further, claim 3 refers to the dispensing operation with respect to “the at least one container”. This may be narrowly interpreted at requiring only a single container or it may be broadly interpreted as comprising a plurality of containers.  If there is only one container, then there cannot be a plurality of containers, and therefore there is not antecedent support for a plurality of containers of claim 
Claim 11 is also rejected by virtue of its dependency from claim 10.

Claim 11 line 3-7 refers to “the at least one controller is configured to determine whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the dispensing amount, and control the automatic dispensing machine to perform the dispensing operation that dispenses the content separately into each of the plurality of kinds of other containers”.  Claim 11 is dependent from claims 1, 3, and 10.  Claim 3 refers to “control the automatic dispensing machine to perform the dispensing operation that dispenses the second dispensing amount of the diluent into the at least one container”.  Claim 1 refers to “control the automatic dispensing machine to perform the dispensing operation that dispenses the first dispensing amount from the at least one container into other containers”. Claim 1 refers to “other containers” with respect to a dispensing operation that dispenses the first dispensing amount from the at least one container to other containers whereas claim 3 refers to a dispensing operation that dispenses the second dispensing amount of diluent into the at least one container.  It is unclear how the controller is configured to control the dispensing machine to perform the dispensing operation that dispenses the content separately into each of the plurality of kinds of other containers when the second dispensing amount is defined as dispensing diluent into the at least one container. In other words, where are “the other containers” coming from with respect to the second dispensing amount since the second dispensing amount is defined as adding a diluent to the original container?

Claims 13 refers to “each of the plurality of receiving parts”.  Claims 13 is dependent from claims 1, 3, and 12.  Neither of claims 1, 3, or 12 refer to “a plurality of receiving parts”.  Claim 7 refers to “the at least one container comprises a plurality of wells of a microplate”.  It is unclear if “the plurality of receiving parts” of claim 8 is also “the plurality of wells of a microplate” of claim 7.  Furthermore, claim 1 lines 12-13 refers to “perform the dispensing operation that dispenses the first dispensing amount from the at least one container into other containers”.  It is unclear if “the plurality of receiving parts” of claim 8 is also the “other containers” of claim 1.  Accordingly, the breadth of the claim language “each of the plurality of receiving parts” cannot be determined since it is unclear if Applicant(s) are referring to the other containers of claim 1, the plurality of wells of a microplate of claim 7, or another plurality of receiving parts entirely.  

Claims 17 refers to “each of the plurality of receiving parts”.  Claims 17 is dependent from claims 1, 5, and 16.  Neither of claims 1, 5, or 17 refer to “a plurality of receiving parts”.  Claim 16 refers to “the at least one container comprises a plurality of wells of a microplate”.  It is unclear if “the plurality of receiving parts” of claim 8 is also “the plurality of wells of a microplate” of claim 7.  Claim 5 refers to “the other containers include a plurality of kinds of other containers including a container of a single-amount of the first dispensing amount and another container of an N-fold amount of the first dispensing amount”.  It is unclear if “the plurality of receiving parts” of claim 8 is “the plurality of kinds of other containers including a container of a single-amount of the first dispensing amount” of claim 5, or “another container of an N-fold amount of the first dispensing amount” of claim 5.  Accordingly, the breadth of the claim language “each of the plurality of receiving parts” cannot be determined since it is unclear if Applicant(s) are referring to the container of the single-amount of the first dispensing amount or the container of the N-fold amount of the first dispensing amount of claim 5, the plurality of wells of a microplate of claim 16, or another plurality of receiving parts entirely.  

Claim 19 refers to “each of the plurality of receiving parts”.  Claims 19 is dependent from claims 1, 5, 6, 18 and 19.  None of claims 1, 5, 6, 18 and 19 refer to “a plurality of receiving parts”.  Claim 18 refers to “the at least one container comprises a plurality of wells of a microplate”.  It is unclear if “the plurality of receiving parts” of claim 19 is also “the plurality of wells of a microplate” of claim 18.  Claim 5 refers to “the other containers include a plurality of kinds of other containers including a container of a single-amount of the first dispensing amount and another container of an N-fold amount of the first dispensing amount”.  It is unclear if “the plurality of receiving parts” of claim 19 is “the plurality of kinds of other containers including a container of a single-amount of the first dispensing amount” of claim 5, or “another container of an N-fold amount of the first dispensing amount” of claim 5.  Accordingly, the breadth of the claim language “each of the plurality of receiving parts” cannot be determined since it is unclear if Applicant(s) are referring to the container of the single-amount of the first dispensing amount or the container of the N-fold amount of the first dispensing amount of claim 5, the plurality of wells of a microplate of claim 18, or another plurality of receiving parts entirely.  

Claim 20 line 4 refers to “measured data of concentration of a substance of the content”.  This is unclear because “a substance” is defined as “matter of particular or definite chemical constitution”, and it is unclear what Applicant(s) are intending by the phrase “a substance of the content” since, by definition, the substance is content.  In other words, “a substance” defines matter which has a specific composition and specific properties and it is unclear how there can be “a substance of the content” because the content would be the substance.  

Claim 20 lines 8-15 refer to “acquiring a target amount of matter included in the content; and calculating a first dispensing amount of the content such that the matter extracted from the at least one container is equal to the target amount of matter, based on the measured data and the target amount of matter wherein the controlling the automatic dispensing machine to perform 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (US 2008/0072664; Pub. Date: Mar. 27, 2008 – already of record).

Regarding claim 1, Hansen teaches a dispensing system (Hansen; fig. 1, #1, [0041, 0042, 0043, 0048, 0053]) comprising: 
an automatic dispensing machine configured to perform a dispensing operation related to content of at least one container (Hansen teaches a fluidics system 100 configured for adding a diluent to a sample container 10 and/or removing at least a portion of a preliminary sample from the sample container 10; [0043].  The fluidics system 100 being configured with various fluidics heads 435, 425 capable of aspirating, mixing, and/or vortexing samples and/or produced samples having a selected turbidity level/concentration during operation of the system; figs. 4 & 4, #435, #425, [0043, 0075].  Hansen further teaches the fluidics system 100 comprises an automated pipettor system that uses disposable tips 510, and the pipettor performs fluid transfer of a diluent from a storage container to a sample container 10 to allow the sample to be further diluted to a selected concentration of particles; [0044].  The pipettor also being configured to level the fluid level of the sample container by adding and/or removing a portion of the sample to achieve a selected volume, and thereafter, transfer the predetermined amount of sample from the sample container 10 to an associate testing container 20; [0044]): and 

control the automatic dispensing machine to perform the dispensing operation based on the measured data of concentration (Hansen teaches the controller 300 is configured to calculate an amount of diluent to be added to the sample container 10 and/or an amount of sample to be removed from the sample container in order to prepare a sample having a selected turbidity; fig. 8, #806, [0049-0050, 0075], and performing the dispensing operation based on the measured data; fig. 8, #807, [0076]),
wherein the at least one controller is configured to acquire a target amount of matter included in the content (Hansen; fig. 8, #805, [0074]), 
calculate a first dispensing amount of the content such that the matter extracted from the at least one container is equal to the target amount of matter, based on the measured data and the target amount of matter (Hansen; fig. 8, #806, [0075]), and 
control the automatic dispensing machine to perform the dispensing operation that dispenses the first dispensing amount from the at least one container into other containers (Hansen teaches the controller 300 is configured to calculate an amount of diluent that should be added to the sample container 10 and/or an amount of preliminary sample to be removed from the sample container 10 to an associated testing container 20 in order to prepare a sample having a selected turbidity based on the relationship of measured turbidity; [0044, 0049].  Specifically, Hansen teaches a method for determining an overall dilution scheme that includes removing a 

Regarding claim 3, Hansen teaches the dispensing system according to claim 1 above, wherein the at least one controller is configured to acquire a target concentration of the substance of the content, calculate a second dispensing amount of diluent into the at least one container such that the content reaches the target concentration, based on the measured data and the target concentration, and control the automatic dispensing machine to perform the dispensing operation that dispenses the second dispensing amount the diluent into the at least one container (Hansen teaches the control 300 is configured to calculate an amount of diluent that should be added to the sample container 10 and/or an amount of the preliminary sample to be removed from the sample container 10 to an associated testing container 20 in order to prepare a sample having a selected turbidity based on the relationship of measured turbidity [0044, 0049].  Specifically, Hansen teaches a method for determining an overall dilution scheme that includes removing a target amount of sample from the sample container 10 prior to adding diluent to avoid any overflow from the sample container 10 using the control device in communication with the sensor device 200; fig. 8, #806, #806, [0070, 0075-0076] wherein the diluent method is performed in order to achieve a target level of dilution corresponding to a selected concentration of particles in the sample; [0076]).  

Regarding claim 5, Hansen teaches the dispensing system according to claim 1 above, wherein the other containers include a plurality of kinds of other containers including a container of a single-amount of the first dispensing amount and another container of an N-fold amount of the first dispensing amount, and wherein the at least one controller is configured to control the and/or an amount of the preliminary sample to be removed from the sample container 10 to an associated testing container 20 in order to prepare a sample having a selected turbidity based on the relationship of measured turbidity [0044, 0049].  Specifically, Hansen teaches a method for determining an overall dilution scheme that includes removing a target amount of sample from the sample container 10 prior to adding diluent to avoid any overflow from the sample container 10 using the control device in communication with the sensor device 200; fig. 8, #806, [0070, 0075-0076].  Still further, Hansen teaches that depending on the detected concentration of particles, the method may comprises adding diluent to the sample container 10 and/or removing at least a portion of the overall preliminary sample from the sample container 10 which contains both diluent and a portion of the sample particles suspended therein in order “reset” the level of the prepared sample to the volume detected originally in step 804 to achieve a selected target level of dilution corresponding to the selected concentration of particles; fig. 8, #807, [0076].  Therefore, the dispensing system includes other containers including (i) a container of a single-amount of the first dispensing amount corresponding to the removal of the preliminary sample prior to adding diluent to prevent the sample from overflowing from the sample container, and (ii) an N-fold amount of the first dispensing amount corresponding to the portion removed containing both diluent and the sample particles suspended therein that was performed to “reset” the level of the prepared sample to the volume detected originally in step 804).
Note: The kind of containers that comprise the other containers relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claims 7, 12, and 16, Hansen teaches the dispensing system according to claims 1, 3, and 5 above, wherein the at least one container comprise a plurality of wells of a microplate (As best understood, Hansen teaches a plate 50 comprising a plurality of wells configured to hold at least one container 10; fig. 2, [0051]).  

Regarding claims 8, 13, and 17, Hansen teaches the dispensing system according to claims 7, 12, 14, and 17 above, wherein the at least one controller is configured to store an execution result of the dispensing operation in each of the plurality of receiving parts (As best understood, Hansen teaches the controller device 300 comprises a storage device for storing selected turbidity levels, standards or calibration turbidity levels, and/or selected volumes; [0048], that is configured to store the concentration of the preliminary sample in the controller device; [0073]).   

Regarding claim 10, Hansen teaches the dispensing system according to claims 3 above, wherein the other containers include a plurality of kinds of other containers, and wherein the at least one controller is configured to control the automatic dispensing machine to perform the dispensing operation that dispenses the content separately into each of 26the plurality of kinds of other containers (As best understood, Hansen teaches the control 300 is configured to calculate an amount of diluent that should be added to the sample container 10 and/or an amount of the preliminary sample to be removed from the sample container 10 to an associated testing container 20 in order to prepare a sample having a selected turbidity based on the relationship of measured turbidity [0044, 0049].  Specifically, Hansen teaches a method for determining an overall dilution scheme that includes removing a target amount of sample from the sample container 10 prior to adding diluent to avoid any overflow from the sample container 10 using the control device in communication with the sensor device 200; fig. 8, #806, [0070, 0075-0076].  Still further, Hansen 
Note: The kind of containers that comprise the other containers relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 20, Hansen teaches a dispensing method for controlling an automatic dispensing machine to perform a dispensing operation related to content of at least one container (Hansen; fig. 8, [0071-0080]), comprising: 
acquiring measured data of concentration of a substance of the content from a measuring instrument configured to measure the properties of the content (Hansen teaches the controller device 300 is in communication with a sensor device 200; [0048].  The sensor device 200 being configured for measuring a concentration of particles suspended in the preliminary sample in the sample container 10; [0046].  Hansen further teaches the controller device 300 is configured for 
controlling the automatic dispensing machine to perform the dispensing operation based on the measured data of concentration (Hansen teaches the controller 300 is configured to calculate an amount of diluent to be added to the sample container 10 and/or an amount of sample to be removed from the sample container in order to prepare a sample having a selected turbidity; fig. 8, #806, [0049-0050, 0075], and performing the dispensing operation based on the measured data; fig. 8, #807, [0076]);
acquiring a target amount of matter included in the content (Hansen teaches the controller 300 is configured to calculate an amount of diluent to be added to the sample container 10 and/or an amount of sample to be removed from the sample container in order to prepare a sample having a selected turbidity; fig. 8, #806, [0049-0050, 0075], and performing the dispensing operation based on the measured data; fig. 8, #807, [0076]); and
calculating a first dispensing amount of the content such that the matter extracted from the at least one container is equal to the target amount of matter, based on the measured data and the target amount of matter (Hansen; fig. 8, #806, [0075]),
wherein the controlling the automatic dispensing machine to perform the dispensing operation comprises controlling the automatic dispensing machine to perform the dispensing operation that dispenses the first dispensing amount from the at least one container into other containers (Hansen teaches the controller 300 is configured to calculate an amount of diluent that should be added to the sample container 10 and/or an amount of preliminary sample to be removed from the sample container 10 to an associated testing container 20 in order to prepare a sample having a selected turbidity based on the relationship of measured turbidity; [0044, 0049].  Specifically, Hansen teaches a method for determining an overall dilution scheme that includes removing a target amount of sample from the sample container 10 prior to adding diluent to avoid any overflow from the sample container 10 using the control device in communication with the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2008/0072664; Pub. Date: Mar. 27, 2008; herein after referred to as Hansen .

Regarding claims 6, Hansen ‘664 teaches the dispensing system according to claim 5 above, wherein the automatic dispensing machine comprises a pipette (Hansen ‘664 teaches the fluidics system 100 comprises one or more fluidics heads 425, 435 and/or automated pipettor; [0044-0045, 0050-0051, 0065]), and 
control the automatic dispensing machine to perform the dispensing operation that dispenses the content separately into each of the plurality of kinds of other containers (Hansen teaches the control 300 is configured to calculate an amount of diluent that should be added to the sample container 10 and/or an amount of the preliminary sample to be removed from the sample container 10 to an associated testing container 20 in order to prepare a sample having a selected turbidity based on the relationship of measured turbidity [0044, 0049].  Specifically, Hansen teaches a method for determining an overall dilution scheme that includes removing a target amount of sample from the sample container 10 prior to adding diluent to avoid any overflow from the sample container 10 using the control device in communication with the sensor device 200; fig. 8, #806, [0070, 0075-0076].  Still further, Hansen teaches that depending on the detected concentration of particles, the method may comprises adding diluent to the sample container 10 and/or removing at least a portion of the overall preliminary sample from the sample container 10 which contains both diluent and a portion of the sample particles suspended therein in order “reset” the level of the prepared sample to the volume detected originally in step 804 to achieve a selected target level of dilution corresponding to the selected concentration of particles; fig. 8, #807, [0076].  Therefore, the dispensing system includes other containers including (i) a container of a single-amount of the first dispensing amount corresponding to the removal of the preliminary sample prior to adding diluent to prevent the sample from overflowing from the sample container, 
Hansen ‘664 does not teach wherein the at least one controller is configured to determine whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the first dispensing amount, and perform the dispensing operation depending on one case in which the minimum value is less than or equal to the first dispensing amount or another case in which the minimum value is larger than the first dispensing amount.
However, Hansen ‘146 teaches the analogous art of a dispensing system (Hansen ‘146; fig. 2, #1000, [0146]) comprising an automatic dispensing machine comprising a pipette (Hansen 146’; fig. 2, #40, #46, [0215, 0253]) and at least one controller (Hansen ‘146; fig. 3, [0024-0028, 0176]) wherein the at least one controller is configured to determine whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the first dispensing amount, and perform the dispensing operation depending on one case in which the minimum value is less than or equal to the first dispensing amount or another case in which the minimum value is larger than the first dispensing amount (Hansen ‘146 teaches a pipette 46 that is uses a 50 µl pipette and 1 ml pipettes, wherein the 50 µl pipettes are used for colony pickup from tube 82 and the 1 ml pipette is used to inoculate the container for antibiotic susceptibility testing AST; [0253].  In the case where the dispensing operation includes colony pickup, the controller determines a capacity range of less than or equal to 50 µl should be used and in the case of inoculation of the container for testing AST, the controller determines a capacity range of 1 ml should be used.  Therefore the controller determines a capacity range in which absorption is less than or equal to the dispensing amount based on a first case in which 50 µl pipettes are used for colony pickup and a second case where 1 ml pipettes are used for preparing the at least one container for testing AST).


Regarding claim 11, Hansen ‘664 teaches the dispensing system according to claim 10 above, wherein the automatic dispensing machine comprises a pipette (Hansen ‘664 teaches the fluidics system 100 comprises one or more fluidics heads 425, 435 and/or automated pipettor; [0044-0045, 0050-0051, 0065]), and 
and/or an amount of the preliminary sample to be removed from the sample container 10 to an associated testing container 20 in order to prepare a sample having a selected turbidity based on the relationship of measured turbidity [0044, 0049].  Specifically, Hansen teaches a method for determining an overall dilution scheme that includes removing a target amount of sample from the sample container 10 prior to adding diluent to avoid any overflow from the sample container 10 using the control device in communication with the sensor device 200; fig. 8, #806, [0070, 0075-0076].  Still further, Hansen teaches that depending on the detected concentration of particles, the method may comprises adding diluent to the sample container 10 and/or removing at least a portion of the overall preliminary sample from the sample container 10 which contains both diluent and a portion of the sample particles suspended therein in order “reset” the level of the prepared sample to the volume detected originally in step 804 to achieve a selected target level of dilution corresponding to the selected concentration of particles; fig. 8, #807, [0076].  Therefore, the dispensing system includes other containers including (i) a container of a single-amount of the first dispensing amount corresponding to the removal of the preliminary sample prior to adding diluent to prevent the sample from overflowing from the sample container, and (ii) an N-fold amount of the first dispensing amount corresponding to the portion removed containing both diluent and the sample particles suspended therein that was performed to “reset” the level of the prepared sample to the volume detected originally in step 804), 
Hansen ‘664 does not teach wherein the at least one controller is configured to determine whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to the second dispensing amount, and perform the dispensing operation depending on one case in which the minimum value is less than or equal to the second dispensing amount or another case in which the minimum value is larger than the second dispensing amount.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one controller configured to control the automatic dispensing machine to perform the dispensing operation that dispenses the content separately into each of the plurality of kinds of other containers, as taught by Hanson’664, to further include the configuration that determines whether a minimum value in a capacity range in which the pipette can perform absorption is less than or equal to a second dispensing amount and perform the dispensing operation depending on one case in which the minimum value is less than or equal to the second dispensing amount or another case in which the minimum value is larger than the second dispensing amount, as taught by Hanson ‘146, because Hanson ‘146 teaches that the controller 

Regarding claim 18, modified Hansen teaches the dispensing system according to claim 6 above, wherein the at least one container comprise a plurality of wells of a microplate (As best understood, Hansen teaches a plate 50 comprising a plurality of wells configured to hold at least one container 10; fig. 2, [0051]).

Regarding claim 19, modified Hansen teaches the dispensing system according to claim 18 above, wherein the at least one controller is configured to store an execution result of the dispensing operation in each of the plurality of receiving parts (Hansen teaches the controller device 300 comprises a storage device for storing selected turbidity levels, standards or calibration turbidity levels, and/or selected volumes; [0048], that is configured to store the concentration of the preliminary sample in the controller device; [0073]).  

Response to Arguments
Applicants arguments filed on 05/20/2021 have been fully considered.

Applicant(s) argue on page 8 of their remarks with respect to the specification objection towards the term “attitude” were found persuasive.  Therefore, the Examiner has withdrawn the previous specification objection set forth in the Non-Final Rejection mailed on 02/26/2021.

Applicant(s) argue on page 8 of their remarks with respect to the claim objections that the amended claim language has overcome the previously set forth claim objections.  The Examiner agrees and the previous claim objections have been withdrawn. 

Applicant(s) argue on page 9 of their remarks that the amended claim language has overcome the previously set forth 112(b) rejections in the Non-Final Rejection.  The Examiner agrees in part and disagrees in part.  The Examiner agrees that the amendments have overcome most of the 112(b) rejections previously set forth in the Non-Final Rejection.  However, claims 5 and 10 still recite “a plurality of kinds of other containers”.  The term “kinds” is relative terminology and it unclear what would or would not be considered a “kind” of container.  Would a difference in volume of the container distinguish the kind of container?  Would a plastic or glass distinguish the kind of container?  Would wide or narrow distinguish the kind of container? Furthermore, the amended language does not define what “kind” of container the plurality of containers are since the containers are merely defined as what they contain, not what “kind” of container they are.

Applicant(s) argue on page 11 with respect to the 102 rejection over claims 1 and 20 in view of Hansen ‘664 that Hansen ‘664 does not disclose the amended language “a dispensing system/method wherein the at least one controller is configured to acquire a target amount of matter included in the content, calculate a first dispensing amount of the content such that the 

Applicant(s) further argue on page 12 of their remarks with respect to the 102 rejection over claims 1 and 20 in view of Hansen ‘664 that Hansen ‘664 does not disclose or even suggest acquiring a target amount of matter included in the content, and calculating a first dispensing amount of the content such that the matter extracted from the at least one container is equal to the target amount of matter.  The Examiner respectfully disagrees. First, the Examiner notes that Applicant(s) arguments are directed towards the amended claim language and do not apply to the current grounds of rejection.  Second, Hansen ‘664 teaches configured to acquire a target amount of matter included in the content (Hansen teaches measuring a concentration of particles suspended in the preliminary sample using a sensor device 200; fig. 8 #805, [0074]), calculate a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798